Case: 22-1876   Document: 26     Page: 1    Filed: 11/08/2022




        NOTE: This disposition is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                  CHIKEZIE OTTAH,
                   Plaintiff-Appellant

                            v.

                  BRACEWELL LLP,
                   Defendant-Appellee
                 ______________________

                       2022-1876
                 ______________________

    Appeal from the United States District Court for the
 Southern District of New York in No. 1:21-cv-00455-KPF,
 Judge Katherine Polk Failla.
                  ______________________

                Decided: November 8, 2022
                 ______________________

     CHIKEZIE OTTAH, Elmont, NY, pro se.

     DAVID JOHN BALL, Bracewell LLP, New York, NY, for
 defendant-appellee.
                 ______________________

   Before MOORE, Chief Judge, LOURIE and PROST, Circuit
                         Judges.
 LOURIE, Circuit Judge.
Case: 22-1876     Document: 26     Page: 2     Filed: 11/08/2022




 2                                    OTTAH   v. BRACEWELL LLP



      Chikezie Ottah appeals from a decision of the United
 States District Court for the Southern District of New York
 granting Bracewell LLP’s (“Bracewell’s”) motion to dismiss
 for failure to state a claim of patent infringement and dis-
 missing Ottah’s complaint with prejudice. Bracewell is a
 law firm representing an entity asserted to have been in-
 volved in infringing activity. See Ottah v. Bracewell LLP,
 No. 21 Civ. 455, 2021 WL 5910065 (S.D.N.Y. Dec. 10, 2021)
 (“Decision”). We affirm.
                         BACKGROUND
     Ottah owns U.S. Patent 7,152,840 (“the ’840 patent”),
 which is directed to a “book holder removably attachable to
 a vehicle or structure such as a stroller, walker, wheelchair
 or car seat for mobile applications.” ’840 patent, abstract;
 S.A. 94. 1 Claim 1 of the ’840 patent reads as follows:
     1. A book holder for removeable attachment, the book
        holder comprising:
         a book support platform, the book support platform
         comprising a front surface, a rear surface and a plu-
         rality of clamps, the front surface adapted for sup-
         porting a book, the plurality of clamps disposed on
         the front surface to engage and retain the book to
         the book support platform, the rear surface sepa-
         rated from the front surface;
         a clasp comprising a clip head, a clip body and a pair
         of resilient clip arms, the clip arms adjustably
         mounted on the clip head, the clip head attached to
         the clip body; and
         an arm comprising a first end and a second end and
         a telescoping arrangement, the clasp on the first
         end, the second end pivotally attached to the book


     1  “S.A.” refers to the Supplemental Appendix filed
 with Bracewell’s brief.
Case: 22-1876     Document: 26     Page: 3    Filed: 11/08/2022




 OTTAH   v. BRACEWELL LLP                                   3



         support platform, the telescoping arrangement in-
         terconnecting the first end to[] the second end, the
         clasp spaced from the book support platform
         wherein the book holder is removably attached and
         adjusted to a reading position by the telescoping ar-
         rangement axially adjusting the spaced relation be-
         tween the book support platform and the clasp and
         the pivotal connection on the book support platform
         pivotally adjusting the front surface with respect to
         the arm.
 ’840 patent col. 6 ll. 14–38.
     In March 2014, Ottah sent a letter to the New York
 Metropolitan Transit Authority (“MTA”) alleging that a
 camera mounting system he had observed on MTA buses
 and other vehicles infringed the ’840 patent. S.A. 37. In
 August 2014, a Bracewell partner sent a letter to Ottah on
 behalf of Bracewell’s client, UTC Building & Industrial
 Systems (“UTC”), the entity responsible for supplying to
 MTA the mobile camera mounting systems that Ottah had
 identified in his letter. S.A. 84–86. In the August 2014
 letter, Bracewell refuted Ottah’s claims that UTC or MTA
 should have acquired a license to the ’840 patent for the
 camera systems and highlighted that at least two federal
 courts had already found that the ’840 patent did not cover
 “a camera mounting system [that] is fixed in place and can-
 not be removed without tools.” Id.; See Decision, 2021 WL
 5910065, at *2 (compiling unsuccessful lawsuits brought by
 Ottah relating to alleged infringement of the ’840 patent).
      On January 15, 2021, Ottah sued Bracewell in the Dis-
 trict Court for the Southern District of New York, alleging
 infringement of the ’840 patent. Bracewell filed a motion
 to dismiss on July 23, 2021. The court granted the motion,
 dismissing Ottah’s infringement claims with prejudice.
 Specifically, the court held that the plain terms of the ’840
 patent contradicted Ottah’s proffered construction of the
 claim language, and that similar arguments had been
Case: 22-1876     Document: 26      Page: 4     Filed: 11/08/2022




 4                                     OTTAH   v. BRACEWELL LLP



 unequivocally rejected by multiple courts that had already
 adjudicated the scope of the ’840 patent. Decision, 2021
 WL 5910065, at *7.
      The district court separately dismissed Ottah’s claim
 for induced patent infringement under 35 U.S.C. § 271(b),
 that claim being based on Bracewell’s failure to acquire a
 license to the ’840 patent for its then-client UTC. In its
 explanation, the court held that Ottah had failed to state a
 claim for direct infringement, which necessarily foreclosed
 an inducement claim. The court further held that Brace-
 well could not be held liable for legal advice that it rendered
 to UTC, absent allegations of misconduct that were not pre-
 sent in the complaint. Id. at *10. The court dismissed the
 action with prejudice after determining that any amend-
 ment to the complaint, although not requested by Ottah,
 would be futile. Id. at *11.
     Ottah appeals the district court’s grant of Bracewell’s
 motion to dismiss. We have jurisdiction under 28 U.S.C.
 § 1295(a)(1).
                          DISCUSSION
      We review a grant or denial of a motion to dismiss by
 applying the law of the regional circuit. See Lyda v. CBS
 Corp., 838 F.3d 1331, 1337 (Fed. Cir. 2016). In the Second
 Circuit, “[t]o survive a motion to dismiss under Fed. R. Civ.
 P. 12(b)(6), a complaint must allege sufficient facts, taken
 as true, to state a plausible claim for relief.” Johnson v.
 Priceline.com, Inc., 711 F.3d 271, 275 (2d Cir. 2013) (citing
 Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555–56 (2007)).
 A plaintiff must plead “factual content that allows the
 court to draw the reasonable inference that the defendant
 is liable for the misconduct alleged” to satisfy the plausibil-
 ity standard. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
     For a pro se litigant, the pleadings must be “con-
 strue[d] . . . broadly, and interpret[ed] . . . ‘to raise the
 strongest arguments that they suggest.’” Cruz v. Gomez,
Case: 22-1876     Document: 26      Page: 5    Filed: 11/08/2022




 OTTAH   v. BRACEWELL LLP                                     5



 202 F.3d 593, 597 (2d Cir. 2000) (quoting Graham v. Hen-
 derson, 89 F.3d 75, 79 (2d Cir. 1996)). But a pro se litigant’s
 factual allegations must still “be enough to raise a right to
 relief above the speculative level.” Twombly, 550 U.S. at
 555.
      To prove direct infringement, “one or more claims of the
 patent [must] read on the accused device literally or under
 the doctrine of equivalents.” Cross Med. Prods., Inc. v.
 Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1310 (Fed.
 Cir. 2005). A finding of literal patent infringement “re-
 quires that each and every limitation set forth in a claim
 appear in an accused product.” V-Formation, Inc. v. Benet-
 ton Grp. SpA, 401 F.3d 1307, 1312 (Fed. Cir. 2005). But,
 under the doctrine of equivalents, “a product or process
 that does not literally infringe upon the express terms of a
 patent claim may nonetheless be found to infringe if there
 is ‘equivalence’ between the elements of the accused prod-
 uct or process and the claimed elements of the patented in-
 vention.” DePuy Spine, Inc. v. Medtronic Sofamore Danek,
 Inc., 469 F.3d 1005, 1016 (Fed. Cir. 2006) (citing Warner-
 Jenkinson Co. v. Hilton Davis Chem. Co., 520 U.S. 17, 21
 (1997)).
     Under 35 U.S.C. § 271(b), “[w]hoever actively induces
 infringement of a patent shall be liable as an infringer.”
 But finding liability for induced infringement requires a
 predicate finding of direct patent infringement. See Vanda
 Pharms Inc. v. W.-Ward Pharms. Int’l Ltd., 887 F.3d 1117,
 1129 (Fed. Cir. 2018).
      On appeal, it appears that Ottah argues that Bracewell
 is liable for direct and induced patent infringement under
 35 U.S.C. § 271.
     As a threshold matter, Bracewell contends that Ottah’s
 allegations do not satisfy the Twombly plausibility stand-
 ard and that Ottah’s complaint contains no plausible alle-
 gations that Bracewell, a law firm, infringed the ’840
 patent. Even interpreting Ottah’s pleadings “broadly. . . to
Case: 22-1876    Document: 26      Page: 6    Filed: 11/08/2022




 6                                   OTTAH   v. BRACEWELL LLP



 raise the strongest arguments that they suggest,” Cruz,
 202 F.3d at 597, we agree with Bracewell, but address the
 direct and induced infringement arguments by a pro se ap-
 pellant anyway.
      Regarding Ottah’s apparent assertion of direct in-
 fringement of the ’840 patent, Bracewell responds that the
 district court correctly held that the plain language of the
 claims does not literally cover the MTA device identified by
 Ottah. Bracewell contends that the ’840 patent’s single
 claim describes a “book holder for removeable attachment”
 that includes “a book support platform comprising a front
 surface, a rear surface and a plurality of clamps, the front
 surface adapted for supporting a book.” ’840 patent, col. 6
 ll. 14–18. Bracewell correctly highlights that the allegedly
 infringing device is a camera mounting system which is
 necessarily not the book holder described in the claim. We
 agree with Bracewell.
      The single claim in the ’840 patent is clearly directed
 to “a book holder,” which, by its plain language, does not
 cover a camera mounting system, such as the allegedly in-
 fringing system used by MTA, or a “holder” that can hold
 any object other than a book. Claim 1 of the ’840 patent
 clearly states that the book holder is for “removeable at-
 tachment,” ’840 patent, col. 6 l. 14, and the removable na-
 ture of the book holder was emphasized by Ottah during
 prosecution in response to a prior art rejection. See Ottah
 v. VeriFone Sys., Inc., 524 F. App’x 627 (Fed. Cir. 2013). In
 contrast, the district court found, and Bracewell asserts,
 that the allegedly infringing camera mounting system is
 fixed and cannot be easily attached or removed. Thus, the
 allegedly infringing system is neither (1) a book holder nor
 (2) secured by “removeable attachment,” and so “each and
 every limitation set forth in the claim” does not appear in
 the accused product. V-Formation, 401 F.3d at 1312. The
 claim of literal infringement must fail. We accordingly af-
 firm the court’s holding that Ottah’s claim of literal patent
 infringement fails as a matter of law.
Case: 22-1876     Document: 26     Page: 7    Filed: 11/08/2022




 OTTAH   v. BRACEWELL LLP                                    7



     Bracewell further asserts that Ottah’s apparent claim
 of direct patent infringement also fails under the doctrine
 of equivalents. Again, we agree with Bracewell.
     The doctrine of equivalents is limited by prosecution
 history estoppel, under which a patentee cannot reclaim
 through the doctrine of equivalents that which was surren-
 dered or disclaimed in order to obtain the patent. Festo
 Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co., 535 U.S.
 722, 734 (2002); Loral Fairchild Corp. v. Sony Corp., 181
 F.3d 1313, 1322 (Fed. Cir. 1999).
      As noted by Bracewell, we have explained in a related
 case brought by Ottah, that, in response to a prior art re-
 jection during prosecution of the ’840 patent, Ottah empha-
 sized that the patentability of the single claim in the ’840
 patent was based on the removable nature of the book
 holder. Ottah, 524 F. App’x at 627. Ottah is estopped, now
 as he was then, from broadening the scope of claim 1 to
 cover fixed mounts for any device, including the allegedly
 infringing camera mount systems, because he expressly
 disclaimed this feature during prosecution. Accordingly,
 we affirm the district court’s holding that, even under the
 doctrine of equivalents, Ottah’s direct infringement claim
 fails.
     Regarding Ottah’s apparent argument of induced in-
 fringement, Bracewell responds that the district court was
 correct in holding that Bracewell, a law firm, cannot be
 held liable for induced patent infringement based on legal
 advice that it rendered to its then-client UTC absent a
 showing of “either malicious intent or personal interest.”
 Ray Legal Consulting Grp. v. DiJoseph, No. 13 Civ. 6867,
 2016 WL 1451547, at *8 (S.D.N.Y. Apr. 12, 2016). We agree
 with Bracewell.
     Here, we have affirmed the district court’s grant of
 Bracewell’s motion to dismiss for failure to state a claim of
 direct infringement of the ’840 patent either literally or un-
 der the doctrine of equivalents. Without a “predicate
Case: 22-1876    Document: 26       Page: 8    Filed: 11/08/2022




 8                                    OTTAH   v. BRACEWELL LLP



 finding” of direct infringement, there can be no finding of
 induced infringement, and so Ottah’s induced infringement
 claim likewise fails. Finally, we affirm the district court’s
 finding that Ottah’s complaint contains no allegations of
 malicious intent or personal interest by Bracewell that
 would constitute a plausible allegation of any wrongful con-
 duct by Bracewell, and that any attempt by Ottah to amend
 the complaint would be futile.
                        CONCLUSION
     We have considered Ottah’s remaining arguments but
 find them unpersuasive. For the forgoing reasons, we af-
 firm the district court.
                        AFFIRMED
                            COSTS
 No costs.